Exhibit 10.4

DEVELOPMENTAL CONSULTING AGREEMENT

This Developmental Consulting Agreement (the “Agreement”) is entered into as of
March 3, 2007 (the “Effective Date”), by and among Alphatec Spine, Inc., a
Delaware corporation with a principal place of business at 2051 Palomar Airport
Road, Suite 100, Carlsbad, California 92011 (the “Company”), Stout Medical Group
LP, a limited partnership company organized under the laws of the state of
Delaware, and having a place of business at 410 East Walnut Street, Suite #8,
Perkasie, Pennsylvania 18944 (“Service Provider”) and for purposes of Sections
3.2, 3.3, 11.14 and Article 7 hereof only Alphatec Holdings, Inc., a Delaware
corporation with a principal place of business at 2051 Palomar Airport Road,
Suite 100, Carlsbad, California 92008 (“Holdings”). Company and Service Provider
are each hereafter referred to individually as a “Party” and together as the
“Parties”.

WHEREAS, the Company desires to retain the Service Provider to render certain
professional services to the Company and the Service Provider desires to be so
retained by the Company and to perform the services specified herein, all in
accordance with the terms and conditions of this Agreement.

NOW, THEREFORE, in consideration of the premises, conditions and representations
set forth herein, and other good and valuable consideration, the receipt and
sufficiency of which is hereby mutually acknowledged, the Company and the
Service Provider agree as follows:

1. DEFINITIONS

Whenever used in the Agreement with an initial capital letter, the terms defined
in this Article 1 shall have the meanings specified.

1.1. “Affiliate” shall mean any company, corporation, partnership, limited
liability company, trust, or other business entity that directly or indirectly
controls, is controlled by, or is under common control with a designated person
or entity, and for such purpose “control” shall mean the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of the entity, whether through the ownership of voting securities, by
contract or otherwise.

1.2. “Common Stock” shall mean the common stock of Holdings, and any securities
into which such common stock may hereafter be reclassified, converted or
exchanged.

1.3. “Company Indemnitees” and “Service Provider Indemnitees” (each individually
an “Indemnitee”) shall have the meaning given in Article 8.

1.4. “Confidential Information” shall mean with respect to a Party (the
“Receiving Party”), all information which is disclosed by the other Party (the
“Disclosing Party”) to the Receiving Party hereunder or to any of its employees,
consultants, Affiliates, licensees or sublicensees, except to the extent that
the Receiving Party can demonstrate by written record or other suitable physical
evidence that such information, (a) as of the date of disclosure is demonstrably
known to the Receiving Party or its Affiliates other than by virtue of a prior
confidential disclosure to such Party or its Affiliates; (b) as of the date of
disclosure is in, or subsequently enters, the public domain, through no fault or
omission of the Receiving Party; (c) is obtained from a Third Party having a
lawful right to make

 

1

Confidential Treatment Requested



--------------------------------------------------------------------------------

such disclosure free from any obligation of confidentiality to the Disclosing
Party; or (d) is independently developed by or for the Receiving Party without
reference to or reliance upon any Confidential Information of the Disclosing
Party. Any information in relation to the subject matter of this Agreement
disclosed by a Party under that certain Mutual Confidentiality Agreement between
the parties dated the 2nd day of July, 2007 shall, subject to the foregoing
exceptions, be considered Confidential Information for purpose of this
Agreement.

1.5. “Existing FA Technology” shall have the meaning given in Subsection 5.2(a).

1.6. “FDA” shall mean the United States Food and Drug Administration and any
successor agency or authority thereto.

1.7. “Filling Agent” shall mean a bioactive filling agent (either cadaveric or
synthetic) designed to strengthen the Licensed Product.

1.8. “Guarantee and Agreement” shall mean the guarantee and agreement of
Holdings set forth in Section 11.14 hereof.

1.9. “In-Field Products” shall have the meaning given in Section 5.3.

1.10. “Joint Inventions” shall have the meaning given in Section 5.3.

1.11. “License Agreement” shall mean that certain License Agreement as of even
date herewith between the Parties relating to Company’s license of Technology in
the Licensed Field from the Service Provider.

1.12. “Licensed Field” shall mean: (i) spinal interbody or intrabody body fusion
using an expandable metallic interbody device; or (ii) spinal vertebral body
replacement using an expandable metallic interbody device.

1.13. “Licensed Product” shall mean any product sold by Company, its Affiliates
or Sublicensees that embodies or uses any aspect of the Licensed Patent Rights
and/or the Licensed Technology (as such terms are defined in the License
Agreement).

1.14. “Net Sales” shall mean the gross amount invoiced by or otherwise payable
to the Company, any of its Affiliates or any Sublicensee on account of sales or
other transfers of an In-Field Products anywhere in the Territory during a
designated period (and for the avoidance of doubt if such In-Field Product is
sold in kitted form, such gross amount invoiced shall include the amount
invoiced for the entire kit and/or each component thereof), less to the extent
otherwise then or previously included in amounts invoiced for such In-Field
Product and in respect of which no previous deduction was taken:

1.13.1 trade, cash and quantity discounts or rebates actually allowed or taken
on In-Field Products, including discounts or rebates to governmental or managed
care organizations;

 

2

Confidential Treatment Requested



--------------------------------------------------------------------------------

1.13.2 credits or allowances actually given or made for rejection of, and for
uncollectible amounts (except to the extent later collected) on, or return of
previously sold In-Field Products;

1.13.3 any charges for insurance, freight, and other transportation costs
directly related to the delivery of In-Field Products to the extent included in
the gross invoiced sales price;

1.13.4 any tax, tariff, duty or governmental charge levied on the sales,
transfer, transportation or delivery of an In-Field Products (including any tax
such as a value added or similar tax or government charge), other than franchise
or income tax of any kind whatsoever; and

1.13.5 any import or export duties or their equivalent borne.

“Net Sales” shall not include amounts invoiced by or otherwise payable to the
Company, any of its Affiliates and/or any Sublicensees for In-Field Products
sold or otherwise transferred to the Company or any of its Affiliates and/or its
Sublicensees, unless the In-Field Products is consumed by the invoiced entity.

1.15. “Patent Analysis” shall have the meaning set forth in Exhibit B hereof.

1.16. “Restricted Stock Agreement” shall have the meaning set forth in
Section 3.2 hereof.

1.17. “Services” shall have the meaning set forth in Section 2.1 hereof.

1.18. “Shares” shall have the meaning set forth in Paragraph. 3.4.1(a) hereof.

1.19. “Statement of Work” shall have the meaning set forth in Section 2.1
hereof.

1.20. “Sublicensee” shall mean any Third Party to whom Company grants a
sublicense of some or all of the rights granted to Company under this Agreement.

1.21. “Technology” shall mean all of the following intangible legal rights,
whether or not filed, perfected, registered or recorded, applicable to the
Licensed Field: (i) inventions, patents, patent disclosures, patent rights,
including any and all continuations, continuations-in-part, divisionals,
reissues, reexaminations, utility models, industrial designs and design patents
or any extensions thereof, (ii) rights associated with works of authorship,
including without limitation, copyrights, copyright applications and copyright
registrations and (iii) any and all proprietary ideas, inventions, discoveries,
Confidential Information, data, results, formulae, designs, specifications,
methods, processes, techniques, ideas, know-how, technical information
(including, without limitation, structural and functional information), process
information, pre-clinical information, clinical information, and any and all
proprietary control and manufacturing data and materials, whether or not
patentable.

1.22. “Term” shall have the meaning given in Section 9.1.

 

3

Confidential Treatment Requested



--------------------------------------------------------------------------------

1.23. “Territory” shall mean all countries and jurisdictions of the world.

1.24. “Third Party” shall mean any person or entity other than Company, Service
Provider and their respective Affiliates.

1.25. “Triggering Event” shall mean FDA clearance of Licensed Product for
marketing, irrespective of whether such Licensed Product employs a Filling
Agent.

2. PROFESSIONAL SERVICES

2.1. Statement of Work. The Company hereby engages the Service Provider to
provide professional services (the “Services”) set forth on Schedule A attached
hereto (the “Statement of Work”), and the Service Provider hereby accepts such
engagement. The Service Provider agrees to perform for the Company the Services,
and to provide to the Company the work product set forth in Schedule A attached
hereto. Schedule A may only be amended by mutual written agreement of the
Parties.

2.2. Location and Access. Except as otherwise stated in the Statement of Work,
the Service Provider shall perform the Services at the Service Provider’s
premises or such other premises that the Company and the Service Provider may
agree in writing.

2.3. Records and Reports. The Service Provider shall keep accurate written
records of its activities under this Agreement and shall make such records
available to the Company upon request. Unless otherwise stated in the Statement
of Work, the Service Provider shall provide the Company with periodic written
reports on such activities. The Service Provider shall also provide the Company
with such other reports that the Company may periodically request during the
term of this Agreement.

3. PAYMENTS TO THE SERVICE PROVIDER

3.1. Cash Remuneration. The Company shall pay the Service Provider five-hundred
thousand dollars ($500,000) in cash in ten (10) monthly payments of fifty
thousand dollars ($50,000) each (with the first such first retainer payment due
thirty (30) days after the Effective Date, and each subsequent retainer payment
due thirty (30) days thereafter) (the “Cash Retainer”); provided however, that
in the event that a Triggering Event occurs prior to the date that all such ten
monthly payments shall have been made, all then unpaid amounts of the Cash
Retainer shall become due and payable within ten (10) business days. In the
event that a Triggering Event has not occurred on or before [***] from the
Effective Date, the Service Provider shall remit to the Company the aggregate
amount of the Cash Retainer actually paid to the Service Provider plus three
percent (3.0%) per annum of such amount.

3.2. Restricted Common Stock. Within thirty (30) days of the Effective Date
Holdings shall issue five-hundred thousand dollars ($500,000) in shares of
restricted Common Stock, with a price per share of Common Stock for such purpose
equal to the average per share NASDAQ Close/NASDAQ Official Closing Price (as
defined by NASDAQ) or a defined successor closing price (designated by NASDAQ)
on the fifteen (15) trading days prior to the date of issuance; provided that if
on any such trading day the Common Stock shall not be listed on the NASDAQ
national exchange or a similar national securities exchange, then Service
Provider shall receive [***] in cash in lieu of such shares of restricted Common
Stock. The Common Stock shall be subject to a restricted stock agreement in
substantially the form of Schedule B (the “Restricted Stock Agreement”) which
each Party agrees it shall execute concurrently with the issuance of such Common
Stock and which Agreement shall be dated as of the date of such issuance.

 

4

Confidential Treatment Requested



--------------------------------------------------------------------------------

3.3. Matters Related to the Issuance of Common Stock.

3.3.1. Representations, Warranties and Certain Covenants of the Company. The
Company represents, warrants and covenants that:

(a) Assuming the covenant of Service Provider contained in Subsection 3.3.2 of
this Agreement is complied with, the issuance to Service Provider of each share
of Common Stock (all shares so issued the “Shares”) will be in compliance with
all applicable federal and state securities laws in connection with the offer,
issuance and sale of the securities.

(b) The execution, delivery and performance of this Agreement by Holdings, the
issuance and sale of the Shares and the consummation by Holdings of the other
transactions by it contemplated hereby do not and will not on the date of the
issuance and sale of the Shares(i) conflict with or violate any provision of
Holdings’ or any of its subsidiaries certificates or articles of incorporation,
bylaws or other organizational or charter documents, or (ii) conflict with, or
constitute a default (or an event that with notice or lapse of time or both
would become a default) under, result in the creation of any lien or encumbrance
upon any of the properties or assets of Holdings or any of its subsidiaries, or
give to others any rights of termination, amendment, acceleration or
cancellation (with or without notice, lapse of time or both) of, any agreement,
credit facility, debt or other instrument or other understanding to which
Holdings or any of its subsidiaries is a party or by which any property or asset
of Holdings or any such subsidiary is bound or affected, in each case with
respect to this Subsection (ii), to a degree that would have a material adverse
effect on the assets or results of operations of Holdings or its subsidiaries
when considered as a whole (a “Material Adverse Effect”), or (iii) conflict with
or result in a violation of any law, rule, regulation, order, judgment,
injunction, decree or other restriction of any court or governmental authority
to which Holdings or any such subsidiary is subject (including federal and state
securities laws and regulations), or by which any property or asset of Holdings
or any such subsidiary is bound or affected, in each case with respect to this
Subsection (iii), to a degree that would have a Material Adverse Effect.

(c) Prior to the issuance of the Shares, Holdings shall obtain all consents,
approvals, orders, authorizations or registrations, qualifications,
designations, declarations, and make all filings or registrations with any court
or other federal, state, local or other governmental authority or other person
that is required in order to issue the Shares.

(d) The Shares, when issued in accordance herewith, will be (i) duly authorized,
(ii) duly and validly issued, (iii) fully paid and nonassessable, and (iv) free
and clear of all liens imposed by Holdings, other than restrictions on transfer
provided for herein.

(e) At all times prior to the second anniversary of the issuance of the Shares
during which there are Shares outstanding which have not been previously
(i) sold or transferred to or through a broker or dealer or underwriter in a
public distribution, or (ii) sold or transferred in a transaction exempt from
the registration and prospectus delivery requirements of the

 

5

Confidential Treatment Requested



--------------------------------------------------------------------------------

Securities Act of 1933, as amended (the “Securities Act”), in the case of either
Subsection (i) or Subsection (ii) in such a manner that, upon the consummation
of such sale or transfer, all transfer restrictions and restrictive legends with
respect to such Shares are removed upon the consummation of such sale or
transfer, Holdings shall use its commercially reasonable efforts to: (1) comply
with the requirements of Rule 144(c) under the Securities Act with respect to
current public information about Holdings, and (2) furnish to the Service
Provider such non-publicly available reports and documents of Holdings as
Service Provider may reasonably request to avail itself of Rule 144 of the
Securities Act, or any similar rule or regulation of the United States
Securities Exchange Commission allowing Service Provider to sell the Shares
without registration.

3.3.2. Representations and Warranties of the Service Provider. The Service
Provider represents and warrants that (i) it is an “accredited investor” as that
term is defined in Rule 501(a) of Regulation D of the Securities Act; (ii) it is
acquiring the Shares for investment for the Service Provider’s own account and
not as a nominee or agent, and not with a view to the resale or distribution of
any part thereof, without prejudice, however, to Service Provider’s right to at
all times to sell or otherwise dispose of any or all of the Shares so issued in
compliance with applicable federal and state securities laws and (iii) it does
not have any contract, undertaking, agreement or arrangement with any person to
sell, transfer or grant participation to such person or to any third person,
with respect to any of such Shares.

3.3.3. Restrictions on the Shares. Service Provider understands and agrees that
the Shares may not be sold, transferred, or otherwise disposed of without
registration under the Securities Act or an exemption therefrom, and that in the
absence of an effective registration statement covering the Shares or any
available exemption from registration under the Securities Act, the Shares must
be held indefinitely. The Service Provider agrees and acknowledges that the
following legend will be placed on the back of any certificate evidencing the
Shares:

“THE SECURITIES REPRESENTED HEREBY HAVE NOT BEEN REGISTERED UNDER THE SECURITIES
ACT OF 1933, AS AMENDED, AND MAY NOT BE SOLD, TRANSFERRED, ASSIGNED OR
HYPOTHECATED UNLESS THERE IS AN EFFECTIVE REGISTRATION STATEMENT UNDER SUCH ACT
COVERING SUCH SECURITIES, THE SALE IS MADE IN ACCORDANCE WITH RULE 144 UNDER THE
ACT, OR THE CORPORATION RECEIVES AN OPINION OF COUNSEL FOR THE HOLDER OF THESE
SECURITIES REASONABLY SATISFACTORY TO THE CORPORATION, STATING THAT SUCH SALE,
TRANSFER, ASSIGNMENT OR HYPOTHECATION IS EXEMPT FROM THE REGISTRATION AND
PROSPECTUS DELIVERY REQUIREMENTS OF SUCH ACT.

THE SECURITIES REPRESENTED HEREBY ARE SUBJECT TO RESTRICTIONS SET FORTH IN A
RESTRICTED STOCK AGREEMENT WITH THIS CORPORATION, A COPY OF WHICH AGREEMENT IS
AVAILABLE FOR INSPECTION AT THE OFFICES OF THE CORPORATION OR WILL BE MADE
AVAILABLE UPON REQUEST.”

 

6

Confidential Treatment Requested



--------------------------------------------------------------------------------

3.3.4. Limitation on the Number of Shares Issued. Notwithstanding anything to
the contrary in this Agreement, in no event shall the aggregate number of Shares
issued pursuant to this Agreement be greater than nineteen and nine-tenths
percent (19.9%) of the number of shares of Common Stock outstanding on the
Effective Date. In the event that an issuance of Shares pursuant to this
Agreement would cause an aggregate issuance of Shares that is more than nineteen
and nine-tenths percent (19.9%) of the number of shares of Common Stock
outstanding on the Effective Date, the Company shall make a cash payment to the
Service Provider equal to the difference between cash value of the Shares that
were scheduled to be issued pursuant to this Agreement, and the value of the
Shares that were actually issued after giving effect to the limitation set forth
in this Section 3.3.4.

3.4. Service Provider Expenses. Company will also pay all out-of-pocket costs
incurred by the Service Provider in connection with the provision of the
Services, including costs of any materials utilized [***]. Company and Service
Provider shall equally split any travel costs incurred by Service Provider in
connection with any development meetings that occur in the Carlsbad, CA area;
provided that prior to such meeting the Company and Service Provider shall
mutually agree on which representatives of the Service Provider shall attend
such meetings. Company shall reimburse the Service Provider for all travel costs
incurred at the request of the Company, provided that such travel is requested
by the Company. The foregoing sentence shall specifically exclude all
development meetings in the Carlsbad, CA area. All reimbursement described in
this Section 3.4 will be invoiced monthly by the Service Provider and invoices
and are payable net 45 days.

4. PROTECTED INFORMATION

4.1. Confidential Information. Each Party recognizes that the other Party’s
Confidential Information constitutes highly valuable and proprietary
confidential information. Each Party agrees that during the Term and for [***]
years thereafter, it will keep confidential, and will cause its employees,
consultants, Affiliates and sublicensees to keep confidential, all Confidential
Information of the other Party. Neither Party nor any of their respective
employees, consultants, Affiliates or sublicensees shall use Confidential
Information of the other Party for any purpose whatsoever other than exercising
any rights granted to it or reserved by it hereunder. Without limiting the
foregoing, each Party may disclose information to the extent such disclosure is
reasonably necessary to (a) file, prosecute or defend litigation in accordance
with the provisions of this Agreement or (b) comply with applicable laws,
regulations (including those of the United States Securities Exchange
Commission) or court orders; provided, however, that if a Party is required to
make any such disclosure of the other Party’s Confidential Information in
connection with any of the foregoing, it will give reasonable advance notice to
the other Party of such disclosure requirement and will use reasonable efforts
to cooperate with such other Party in efforts to secure confidential treatment
of such information required to be disclosed. Each Party agrees that any
Confidential Information disclosed by a Party under that certain Mutual
Confidentiality Agreement between the Parties dated the 2nd day of July 2007
shall be protected by the obligations set forth therein through the date hereof
and from and after the date hereof shall be protected by the obligations as to
Confidential Information set forth herein so as to be continuously protected.

 

7

Confidential Treatment Requested



--------------------------------------------------------------------------------

4.2. Limited Disclosure and Use. Each Party agrees that any disclosure of the
other Party’s Confidential Information to any officer, employee, consultant or
agent of the other Party or any of its Affiliates or Sublicensees shall be made
only if and to the extent necessary to carry out its rights and responsibilities
under this Agreement, shall be limited to the maximum extent possible consistent
with such rights and responsibilities and shall only be made to the extent any
such persons are bound by written confidentiality obligations to maintain the
confidentiality thereof and not to use such Confidential Information except as
expressly permitted by this Agreement. Each Party further agrees not to disclose
or transfer the other Party’s Confidential Information to any Third Parties
under any circumstance without the prior written approval from the other Party
(such approval not to be unreasonably withheld), except as otherwise required by
law, and except as otherwise expressly permitted by this Agreement. Each Party
shall take such action, and shall cause its Affiliates or Sublicensees to take
such action, to preserve the confidentiality of each other’s Confidential
Information as it would customarily take to preserve the confidentiality of its
own Confidential Information, using, in all such circumstances, not less than
reasonable care. Each Party, upon the request of the other Party, will return
all the Confidential Information disclosed or transferred to it by the other
Party pursuant to this Agreement, including all copies and extracts of documents
and all manifestations in whatever form, within sixty (60) days of such request
or, if earlier, the termination or expiration of this Agreement; provided
however, that a Party may retain (i) any Confidential Information of the other
Party relating to any license which expressly survives such termination, and
(ii) one (1) copy of all other Confidential Information in inactive archives in
legal counsel’s files solely for the purpose of establishing the contents
thereof.

4.3. Publicity. Neither Party may publicly disclose the existence or terms or
any other matter of fact regarding this Agreement without the prior written
consent of the other Party, which consent shall not be unreasonably withheld or
delayed; provided, however, that either Party may make such a disclosure (i) to
the extent required by law or by the requirements of any nationally recognized
securities exchange, quotation system or over-the-counter market on which such
Party has its securities listed or traded, or (ii) with respect to Company, to
any prospective Sublicensees, or to investors, prospective investors, lenders
and other potential financing sources, who are obligated to keep such
information confidential. The Parties, upon the execution of this Agreement,
will mutually agree to a press release with respect to this transaction for
publication. Once such press release or any other written statement is approved
for disclosure by both Parties, neither Party may make subsequent public
disclosure of the contents of such statement without the further approval of the
other Party.

4.4. Use of Name. Neither Party shall employ or use the name of the other Party
in any promotional materials or advertising without the prior express written
permission of the other Party.

5. OWNERSHIP OF IDEAS, COPYRIGHTS AND PATENTS

5.1. Company Inventions. All Technology, whether patentable, copyrightable or
not, which is solely conceived, reduced to practice or developed by the Company,
its employees, agents (it being agreed to by the Parties that the Service
Provider shall not be deemed to be an agent of the Company with respect to this
Section 5.1) or its Affiliates (the “Company Inventions”) is the sole and
exclusive property of the Company, and the Service Provider shall not exploit
any of the Company Inventions.

 

8

Confidential Treatment Requested



--------------------------------------------------------------------------------

5.2. Service Provider Inventions. All Technology, whether patentable,
copyrightable or not, which is solely conceived, reduced to practice or
developed by the Service Provider, its Affiliates or any of their employees,
agents (it being agreed to by the Parties that the Company shall not be deemed
to be an agent of the Company or any if its Affiliates with respect to this
Section 5.2) is the sole and exclusive property of the Service Provider. With
respect to Technology described in the preceding sentence which is: (i) owned or
controlled by Service Provider on the Effective Date and is directed toward a
Filling Agent (which Technology Service Provider advises [***]) (herein
“Existing FA Technology”) or (ii) developed in the course of performance of the
Services (such developed Technology collectively with Existing FA Technology
“Service Provider Inventions”), the Service Provider hereby grants to the
Company, subject to the terms and conditions of this Agreement, an exclusive
(even as to Service Provider and its Affiliates), worldwide, license, including
the right to grant sublicenses, under such Service Provider Inventions: (a) to
conduct research and development in support of the licensed uses describe in
clause (b) of this Section, and (b) to make, have made, import, export, use,
offer for sale or sell Licensed Products which embody such Service Provider
Inventions. The foregoing license shall be granted without an obligation to pay
royalties to Service Provider, except as provided in the License Agreement.

5.3. Joint Inventions. All Technology conceived, developed or reduced to
practice jointly by employees or consultants of both Parties in connection with
the Services shall be jointly owned by them (“Joint Inventions”). For purposes
of this Section 5.3 Technology that is the subject of a patent application shall
be deemed to have been developed jointly by employees or consultants of Company
and Service Provider, and thus be a Joint Invention, if at least one employee or
consultant of each of Company and Service Provider is required to be named as an
inventor in such application in order for such patent to be valid, and a
comparable concept shall apply to Technology not the subject of a patent
application. Service Provider hereby grants to the Company, subject to the terms
and conditions of this Agreement, an exclusive (even as to Service Provider and
its Affiliates), worldwide, license, including the right to grant sublicenses,
under Joint Inventions: (i) (a) to conduct research and development in support
of the licensed uses describe in subclause (b) of this clause (i), and (b) to
make, have made, import, export, use, offer for sale or sell Licensed Products
which embody such Joint Inventions, all without obligations to pay royalties to
Service Provider except as provided in the License Agreement and (ii) (a) to
conduct research and development in support of the licensed uses describe in
subclause (b) of this clause (ii), and (b) to make, have made, import, export,
use, offer for sale or sell products, other than Licensed Products, that are
within in the Licensed Field and which embody such Joint Inventions (the
“In-Field Products”), subject to the royalty payment obligations as set forth
herein. The Company hereby grants to Service Provider, subject to the terms and
conditions of this Agreement, an exclusive (even as to the Company and its
Affiliates), worldwide, royalty-free, fully paid-up, license, including the
right to grant sublicenses, under Joint Inventions: (y) to conduct research and
development in support of the licensed uses describe in clause (z) of this
Section, and (z) to make, have made, import, export, use, offer for sale or sell
products other than products for the treatment of spinal disorders.

 

9

Confidential Treatment Requested



--------------------------------------------------------------------------------

5.4. Exploitation as to Treatment of Spinal Disorders Outside of Licensed Field.
The Parties agree neither Party may practice, sell, license or otherwise grant
rights to or exploit Joint Inventions with respect to the treatment of spinal
disorders outside of the Licensed Field without the prior written consent of the
other Party, which consent may not be unreasonably withheld. It is agreed that
it shall not be unreasonable for a Party to refuse its consent to any such
practice, sale, license or other grant of rights or exploitation if the other
Party does not propose to equally share the economic benefits of such practice,
sale, license or other grant of rights or exploitation with the Party whose
consent is required. Notwithstanding anything to the contrary in this
Section 5.4, if no applicable license then remains in effect under Section 5.3,
then the obligations of the Parties set forth in the foregoing shall apply to
the treatment of spinal disorders both within the Licensed Field and outside of
the Licensed Field.

5.5 Royalties. The Company shall pay to Service Provider within thirty (30) days
of the end of each calendar quarter earned royalties of [***] of Net Sales
during such calendar quarter. Each royalty payment shall (i) be accompanied by a
report specifying: the Net Sales (including an accounting of deductions taken in
the calculation of Net Sales) and (ii) state the applicable exchange rate used
in conversion from any foreign country’s currency to United States Dollars
(which conversion shall be determined in accordance with Section 5.6). All
payments hereunder shall originate in the United States and be made in United
States dollars.

5.6 Conversion. Conversion of foreign currency to United States dollars shall be
made at the conversion rate existing in the United States (as reported in The
Wall Street Journal) on the last business day of the quarter immediately
preceding the applicable calendar quarter. If The Wall Street Journal ceases to
be published, then the rate of exchange to be used shall be that reported in
such other business publication of national circulation in the United States as
the Parties reasonably agree.

5.7 Tax Withholding; Restrictions on Payment. All taxes, assessments and fees of
any nature levied or incurred on account of any payments from the Company to
Service Provider accruing under this Agreement, by national, state or local
governments, will be assumed and paid by the Company, except taxes levied
thereon as income to Service Provider and if such taxes are required by
applicable law to be withheld by the Company they will be deducted from payments
due to Service Provider and will be timely paid by the Company to the proper
taxing authority for the account of Service Provider, a receipt or other proof
of payment therefore secured and sent to Service Provider as soon as
practicable. The Company shall remit all payments to Service Provider hereunder
from within the United States.

5.8 Records. The Company shall keep accurate books and accounts of the
computation of the number of In-Field Products sold and the Net Sales of the
Company, its Affiliates and Sublicensees of In-Field Products, and shall cause
such Affiliates and Sublicensees to keep such records of their respective sales
of In-Field Products and Net Sales, in sufficient detail to permit accurate
determination of all figures necessary for verification of payments required to
be paid hereunder, which books and accounts shall be maintained for at least
three (3) years from the end of the calendar year to which they pertain.

5.9 Review. At the request of Service Provider, which shall not be made more
frequently than once per calendar year during the Term, on a business day
designated by Service Provider upon at least thirty (30) days’ prior written
notice to the Company, the

 

10

Confidential Treatment Requested



--------------------------------------------------------------------------------

Company shall permit, under confidentiality obligations with terms substantially
the same as those hereunder, an independent certified public accountant
reasonably selected by Service Provider and reasonably acceptable to the Company
to inspect (during regular business hours) the relevant records required to be
maintained by the Company under Section 5.8. In the event such inspection
reveals an underpayment, such underpayment shall be due and payable by the
Company within thirty (30) days of the date of such inspection, together with
interest thereon from the date the amount due but unpaid was first due until the
date paid, at the lower of 12% per annum or the maximum rate permitted by
applicable law. Such inspection shall be at the expense of Service Provider
unless there is an underpayment that differs by greater than five percent
(5%) from the amount that was otherwise due, in which event the Company shall
also pay the reasonable costs of the inspection. The foregoing is without
prejudice to the right of the Company to dispute the conclusion of the
accountant, but such dispute shall not relieve the Company of its obligation to
pay interest and, under the circumstances described, costs of inspection as to
amount actually due.

5.10 Prosecution of Patents as to Service Provider Inventions and Joint
Inventions. Service Provider shall be responsible for, and shall use reasonable
efforts in, preparing, applying for and filing, prosecuting, obtaining and
maintaining (“Prosecuting”, with “Prosecution” having a corresponding meaning)
in the name of Service Provider any patents that may be available with respect
to Service Provider Inventions and in the name of the Parties any patents that
may be available with respect to Joint Inventions in the [***] (and elsewhere as
it may elect), using patent counsel reasonably chosen by Service Provider (which
in any event includes Levine Bagade Han LLP), and for maintaining any patents
obtained thereon. Company shall reimburse Service Provider against invoices
issued no more often than monthly for reasonable costs, including attorney’s
fees, incurred by Service Provider in all such Prosecution. Service Provider
shall keep the Company reasonably appraised as to the Prosecution of each such
patent application. Service Provider agrees to send Company copies of all file
histories and prosecution documents for each of the patent applications related
to the Service Provider Inventions within thirty (30) days of receipt by Service
Provider.

5.11 Requests for Prosecuting Other Patents as to Service Provider Inventions
and Joint Inventions. Company may reasonably request that Service Provider at
Company’s expense seek patent protection of the Service Provider Inventions or
Joint Inventions in addition to that contemplated by Section 5.10 by written
notice to Service Provider. Service Provider shall have the right in its
discretion to refuse to seek any additional patent protection in response to a
request from Service Provider in accordance with this Section 5.11 (a “Refused
Patent”) by giving prompt written notice to Company. Company shall be permitted,
but not obligated, to assume Prosecution, in its name, as to any Refused SP
Patent, at its cost and expense, and Service Provider shall have no license to
such Refused SP Patents.

5.12 Abandonment, Refusal and Rights as to Prosecuting Other Patents as to
Service Provider Inventions and Joint Inventions. Company shall have the right
in its discretion to cease to pay for the Prosecution of patent protection as to
any Service Provider Inventions or Joint Inventions then being paid for by it as
contemplated by Section 5.10 or 5.11 by giving written notice to Service
Provider at least sixty (60) days prior to ceasing such payment (“Discontinued
Patents”), and in such event need not pay for expenses of Prosecution incurred
after the end of such sixty (60) day period. Service Provider shall be
permitted, but not obligated, to assume

 

11

Confidential Treatment Requested



--------------------------------------------------------------------------------

Prosecution as to any Discontinued Patent, at its cost and expense, and Company
shall have no license to such Discontinued Patents and as to Discontinued
Patents with respect to Joint Inventions all interests of the Company therein
shall be and hereby are assigned to Service Provider effective as of the end of
such sixty (60) day notice period.

5.13 Cooperation. In any event each Party will, and will cause its employees and
consultants to, provide any assistance and executed agreements and instruments
as are reasonably requested by a Party which is seeking to obtain in accordance
herewith patents or other protection with respect to any Service Provider
Inventions or Joint Inventions or otherwise to give effect to the terms of this
Agreement.

5.14 Notice of Infringement or Claims. If, during the Term, either Party learns
of any (i) actual, alleged or threatened infringement by a Third Party of any
Service Provider Inventions and Joint Inventions or (ii) attack on the
enforceability or validity of any to Service Provider Inventions and Joint
Inventions, then such Party shall promptly notify the other Party of the same
and shall provide such other Party with available details as to and evidence of
such infringement, suit or claim.

5.15 Service Provider Inventions and Joint Invention Intellectual Property
Enforcement Corresponding to Company Licenses. Company shall have the first
right (but not the obligation), at its own expense and with legal counsel of its
own choice, to bring suit (or take other appropriate legal action) against any
actual, alleged or threatened infringement of Service Provider Inventions and/or
Joint Inventions to the extent an applicable exclusive license under Sections
5.2 or 5.3 with respect to such Service Provider Inventions and/or Joint
Inventions then remains in effect (and if no such license remains in effect as
to a Service Provider Invention this Section shall not apply thereto rather
Section 5.17 shall apply thereto and if no such license remains in effect as to
a Joint Invention this Section shall not apply thereto rather Section 5.16 shall
apply thereto). Such right includes the right to settle the infringement claim,
provided that if such settlement would include Company’s agreement to the
invalidity or unenforceability of any claim within such intellectual property
rights, Service Provider must first approve in writing such settlement, which
approval shall not be unreasonably withheld. Any damages, monetary awards or
other amounts recovered, whether by judgment or settlement, pursuant to any
suit, proceeding or other legal action taken by Company under this Section 5.15,
shall be applied as follows:

(a) first, to reimburse the cost of the Company for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action;

(b) second, to reimburse the costs of Service Provider for its reasonable costs
and expenses (including reasonable attorneys’ fees and costs) incurred in such
enforcement action;

(c) third, to the Company in reimbursement for lost sales associated with
Licensed Products and to Service Provider in reimbursement for lost royalties,
it being agreed that for such purpose such lost sales shall equate to Net Sales;
and

 

12

Confidential Treatment Requested



--------------------------------------------------------------------------------

(d) fourth, any amounts remaining shall be allocated to each Party on a pro rata
basis based on each Party’s losses attributable to the infringement.

If Company brings any such action or proceeding hereunder, Service Provider
agrees to be joined as party plaintiff if necessary to prosecute such action or
proceeding, and to give Company reasonable assistance and authority to file and
prosecute the suit. In no event shall Service Provider being a party to or
represented in any such action by Company affect the right of Company to control
the suit as described in the first sentence of this Section 5.15. If Company
fails to take any action it is permitted to take by this Section 5.15 to obtain
a discontinuance of such infringement or to bring suit against the infringer
within four (4) months of having knowledge of such infringement, Service
Provider shall have the right but not the obligation to enforce such Service
Provider Inventions and/or Joint Inventions at its expense and for its sole
benefit. For the avoidance of doubt, neither Company’s nor Service Provider’s
failure to enforce the rights set forth in this Section 5.15 in any way affects
the rights granted to or responsibilities of either Party under the Agreement.

5.16 Joint Invention Intellectual Property Enforcement With Respect to Treatment
of Spinal Disorders outside of the Licensed Field. Service Provider shall have
the first right (but not the obligation), at its own expense and with legal
counsel of its own choice, to bring suit (or take other appropriate legal
action) against any actual, alleged or threatened infringement of Joint
Inventions in relation to infringement by products for the treatment of spinal
disorders outside of the Licensed Field, but if no applicable license then
remains in effect under Section 5.3, then this Section shall also apply to all
infringements of Joint Invention in relation to infringement by products for the
treatment of spinal disorders both within the Licensed Field and outside of the
Licensed Field. Such right includes the right to settle the infringement claim
in accordance with this Section 5.16, provided that if such settlement would
include Service Provider’s agreement to the invalidity or unenforceability of
any claim within such intellectual property rights, Company must first approve
in writing such settlement, which approval shall not be unreasonably withheld.
Any damages, monetary awards or other amounts recovered, whether by judgment or
settlement, pursuant to any suit, proceeding or other legal action taken by
Service Provider under this Section 5.16, shall be applied as follows:

(a) first, to reimburse the cost of Service Provider for its reasonable costs
and expenses (including reasonable attorneys’ fees and costs) incurred in
prosecuting such enforcement action;

(b) second, to reimburse the costs of the Company for its reasonable costs and
expenses (including reasonable attorneys’ fees and costs) incurred in such
enforcement action; and

(c) third, equally between the Parties.

If Service Provider brings any such action or proceeding hereunder, the Company
agrees to be joined as party plaintiff if necessary to prosecute such action or
proceeding, and to give Service Provider reasonable assistance and authority to
file and prosecute the suit. In no event shall the Company being a party to or
represented in any such action by Service Provider affect the right of Service
Provider to control the suit as described in the first sentence of this
Section 5.16. If Service Provider fails to take any action it is permitted to

 

13

Confidential Treatment Requested



--------------------------------------------------------------------------------

take by this Section 5.16 to obtain a discontinuance of such infringement or to
bring suit against the infringer within four (4) months of having knowledge of
such infringement, the Company shall have the right but not the obligation to
enforce such Joint Inventions at its expense and for its sole benefit. With
respect to any settlement of a claim of infringement that is based upon a Joint
Invention, for which the right to bring suit arose pursuant to this
Section 5.16, neither Party shall grant any licenses which would cure any such
infringement without the prior written consent of the other Party, which consent
may not be unreasonably withheld. It is agreed that it shall not be unreasonable
for a Party to refuse its consent to any such license or other grant of rights
or exploitation if the other Party does not propose to equally share the
economic benefits of such practice, sale, license or other grant of rights or
exploitation with the Party whose consent is required. For the avoidance of
doubt, neither Company’s nor Service Provider’s failure to enforce the rights
set forth in this Section 5.16 in any way affects the rights granted to or
responsibilities of either Party under this Agreement.

5.17 Other Service Provider Inventions and Joint Inventions Enforcement. Except
to the extent that either Party has the right to bring suit (or take other
appropriate legal action, including the right to enter into settlements or grant
licenses) against any actual, alleged or threatened infringement of Service
Provider Inventions or Joint Inventions pursuant to Sections 5.15 and 5.16,
Service Provider shall have the sole right (but not the obligation), at its own
expense and with legal counsel of its own choice, to bring suit (or take other
appropriate legal action) against any actual, alleged or threatened infringement
of any intellectual property rights that are based on Service Provider
Inventions or Joint Inventions. Such right includes the right to settle the
infringement claim, provided that if such settlement would include Company’s
agreement to the invalidity or unenforceability of any claim within such
intellectual property rights, Company must first approve in writing such
settlement, which approval shall not be unreasonably withheld.

6. REPRESENTATIONS AND WARRANTIES OF SERVICE PROVIDER. As of the Effective Date,
Service Provider represents and warrants to Company as follows:

6.1. it owns and controls the Existing FA Technology, and has the right to grant
the license thereto set forth herein free and clear of all encumbrances; no
Third Party has any trade secret rights in any Existing FA Technology, and no
Third Party has notified Service Provider that the Third Party is claiming any
ownership of or right to Existing FA Technology; and

6.2. it is not a party to any agreements which would prevent the performance of
the obligations of the Service Provider contained in this Agreement.

7. REPRESENTATIONS AND WARRANTIES OF EACH PARTY AND HOLDINGS. As of the
Effective Date, each Party and Holdings represents and warrants as follows:

7.1. the execution, delivery and performance of this Agreement will not
constitute a violation, be in conflict with, or result in a breach of any
agreement or contract to which it is bound;

 

14

Confidential Treatment Requested



--------------------------------------------------------------------------------

7.2. it is a corporation or entity duly organized and validly existing under the
laws of the state or other jurisdiction of incorporation or formation;

7.3. the execution, delivery and performance of this Agreement by it has been
duly authorized by all requisite corporate action and do not require any
shareholder action or approval;

7.4. it has the power and authority to execute and deliver this Agreement and to
perform its obligations hereunder; and

7.5. it shall at all times comply with all applicable material laws and
regulations relating to its activities under the Agreement.

8. INDEMNITY

8.1. Company Indemnity. Company shall indemnify, defend and hold harmless
Service Provider, its Affiliates and their respective directors, officers,
employees, stockholders and agents and their respective successors, heirs and
assigns (the “Service Provider Indemnitees”) from and against any claims,
liability, damage, loss or expense (including reasonable attorneys’ fees and
expenses of litigation) incurred by or imposed upon such Service Provider
Indemnitee, or any of them, in connection with any Third Party claims, suits,
actions, demands or judgments to the extent arising out of or related to (i) the
design, development, testing, production, manufacture, supply, promotion,
marketing, importation, sale, use or instructions for use of any Licensed
Product or In-Field Products (or any component thereof) manufactured or sold by
Company or any Affiliate or Sublicensee under this Agreement, including without
limitation any claims that (a) the design of any Licensed Product or In-Field
Products by Company or a Sublicensee that incorporates the Technology developed
pursuant to this Agreement infringed the intellectual property right of any
Third Party (except to the extent that such claim is based upon Existing FA
Technology, or to the extent that such claim is based on a Service Provider
Invention and the Service Provider has materially breached its obligations with
respect to the Patent Analysis of such Service Provider Invention) or (b) any
Licensed Product or In-Field Products sold by Company or any Affiliate or
Sublicensee that incorporates the Technology developed pursuant to this
Agreement caused the death of any person or any injury to any person or
property, (ii) any material breach of any representation or warranty by Company
in Article 7 of this Agreement.

8.2. Service Provider Indemnity. Service Provider shall indemnify, defend and
hold harmless Company, its Affiliates and their respective directors, officers,
employees, stockholders and agents and their respective successors, heirs and
assigns (the “Company Indemnitees”) from and against any claims, liability,
damage, loss or expense (including reasonable attorneys’ fees and expenses of
litigation) incurred by or imposed upon such Company Indemnitee, or any of them,
in connection with any Third Party claims, suits, actions, demands or judgments
to the extent arising out of any claims that any material breach of any
representation or warranty by Service Provider in Articles 6 and 7 of this
Agreement.

8.3. Indemnification Procedures. In the event that any Indemnitee is seeking
indemnification under Sections 8.1 or 8.2 above from a Party (the “Indemnifying
Party”), the Indemnitee shall notify the Indemnifying Party of such claim with
respect to such

 

15

Confidential Treatment Requested



--------------------------------------------------------------------------------

Indemnitee as soon as reasonably practicable after the Indemnitee receives
notice of the claim, and the Party seeking indemnification, on behalf of itself
and such Indemnitee, shall permit the Indemnifying Party to assume direction and
control of the defense of the claim (including the right to settle the claim
solely for monetary consideration) and shall cooperate as requested (at the
expense of the Indemnifying Party) in the defense of the claim. The
indemnification obligations under Article 8 shall not apply to any harm suffered
as a direct result of any delay in notice to the Indemnifying Party hereunder or
to amounts paid in settlement of any claim, demand, action or other proceeding
if such settlement is effected without the consent of the Indemnifying Party,
which consent shall not be withheld or delayed unreasonably. The Indemnitee, its
employees and agents, shall reasonably cooperate with the Indemnifying Party and
its legal representatives in the investigation of any claim, demand, action or
other proceeding covered by Article 8.

9. TERM AND TERMINATION

9.1. Term. This Agreement shall be effective on the Effective Date and shall
continue in full force and effect until terminated as permitted herein.

9.2. Termination for Breach. If one Party defaults in the performance of, or
fails to perform, any of its material obligations under this Agreement
(including, without limitation, the completion of the Services prior to the end
of the Term), and such default is not remedied within ten (10) days of the
receipt of written notice from the non-defaulting Party (except with respect to
the failure to complete the Services by the end of the Term, for which there
shall be no cure period), then the non-defaulting Party shall have the right to
terminate this Agreement upon written notice and avail itself of any and all
rights and remedies to which it may be entitled in accordance with the
applicable provisions of this Agreement.

9.3. Return of Materials. Upon expiration or termination of this Agreement for
any reason each Party shall immediately return to the receiving Party all
property belonging to the other Party, including without limitation all
Confidential Information in the receiving Party’s possession or control, any and
all notes, drawings, lists, memoranda, magnetic disks or tapes, or other
recording media containing such Confidential Information, whether alone or
together with nonconfidential information, all documents, reports, files,
memoranda, records, software, credit cards, door and file keys, computer access
codes, disks and instructional manuals, or any other physical or personal
property that the receiving Party received during the Term. If any such property
is not in the receiving Party’s possession and control, the receiving Party
shall use its best efforts to obtain and return the same. The receiving Party
will be entitled to retain one (1) copy of all Confidential Information received
in an archived format for recordkeeping and legal purposes.

9.4. Certain Effects of Termination. Upon any termination of this Agreement by
(i) Service Provider pursuant to Section 9.2 hereunder, as of the effective date
of such termination: (a) all relevant licenses and sublicenses granted by
Service Provider to Company hereunder with respect to the Service Provider
Inventions, and any sublicense granted by Company to any Sublicensee with
respect to the Service Provider Inventions, shall terminate automatically,
(b) all relevant licenses and sublicenses granted by Service Provider to Company
hereunder with respect to the Joint Inventions, and any permitted sublicense
granted by Company to any

 

16

Confidential Treatment Requested



--------------------------------------------------------------------------------

Sublicensee with respect to the Joint Inventions, shall terminate automatically,
(c) all relevant licenses and sublicenses granted by Company to Service Provider
hereunder with respect to the Joint Inventions, and any permitted sublicense
granted by Service Provider to any Sublicensee with respect to the Joint
Inventions, shall continue in full force and effect, and (d) with respect to any
Joint Invention, the rights and obligations of the Parties set forth in
Section 5.4, Sections 5.5 through 5.9 (inclusive) (with respect to any Net Sales
before the date of such termination), Sections 5.10 through 5.14 (inclusive),
Section 5.16 and 5.17 shall survive such termination, and (ii) Company pursuant
to Section 9.2 hereunder, as of the effective date of such termination: (a) all
relevant licenses and sublicenses granted by Service Provider to Company
hereunder with respect to the Service Provider Inventions, and any sublicense
granted by Company to any Sublicensee with respect to the Service Provider
Inventions, shall terminate automatically, (b) all relevant licenses and
sublicenses granted by Service Provider to Company hereunder with respect to the
Joint Inventions, and any permitted sublicense granted by Company to any
Sublicensee with respect to the Joint Inventions, shall terminate automatically,
(c) all relevant licenses and sublicenses granted by Company to Service Provider
hereunder with respect to the Joint Inventions, and any permitted sublicense
granted by Service Provider to any Sublicensee with respect to the Joint
Inventions, shall survive, and (d) with respect to any Joint Invention, the
rights and obligations of the Parties set forth in Section 5.4, Sections 5.5
through 5.9 (inclusive) (with respect to any Net Sales before the date of such
termination), Sections 5.10 through 5.14 (inclusive), Section 5.16 and 5.17
shall survive such termination.

10. NOTICES

All notices, requests and other communications hereunder shall be in writing,
shall be addressed to the receiving Party’s address set forth below or to such
other address as a Party may designate by notice hereunder, and shall be either
(i) delivered by hand, (ii) sent by nationally-recognized overnight courier
service providing evidence of receipt, or (iii) sent by registered or certified
mail, return receipt requested, postage prepaid. The addresses and other contact
information for the parties are as follows:

 

If to Service Provider:   

Stout Medical Group LP

410 East Walnut Street, Suite #8,

Perkasie, Pennsylvania 18944

(215) 450-8860 (ext. 102)

Attn: Chief Executive Officer

With a copy to:   

Oppenheimer Wolff & Donnelly

Plaza VII Building, Suite 3300

45 South Seventh Street

Minneapolis, Minnesota 55402

(612) 607-7397

Attn: Dennis P. Whelpley

If to Company:   

Alphatec Spine, Inc.

2051 Palomar Airport Road, Suite 100

Carlsbad, CA 92011

(760) 431-9286 (ext. 169)

Attn: President and CEO

 

17

Confidential Treatment Requested



--------------------------------------------------------------------------------

With a copy to:   

Heller Ehrman LLP

Times Square Tower

7 Times Square

New York, New York 10036

Attention: Blaine Templeman

Telephone: (212) 847-8572

Fax: (212) 763-7600

Email: blaine.templeman@hellerehrman.com

All notices, requests and other communications hereunder shall be deemed to have
been given either (i) if by hand, at the time of the delivery thereof to the
receiving Party at the address of such Party set forth above, (ii) if made by
telecopy or facsimile transmission, at the time that receipt thereof has been
acknowledged by the recipient, (iii) if sent by nationally-recognized overnight
courier, on the day such notice is delivered to the recipient, or (iv) if sent
by registered or certified mail, on the fifth (5th) business day following the
day such mailing is made.

11. GENERAL

11.1. Governing Law. This Agreement will be construed and interpreted in
accordance with the laws of the State of New York.

11.2. Limitations. Except as expressly set forth in this Agreement, neither
Party grants to the other Party any right or license to any of its intellectual
property.

11.3. Entire Agreement. This is the entire Agreement between the Parties with
respect to the subject matter hereof and supersedes all prior representations,
understandings and agreements between the Parties with respect to the subject
matter hereof. No modification shall be effective unless in writing with
specific reference to this Agreement and signed by the Parties. No modification
shall be effective unless in writing with specific reference to this Agreement
and signed by the Parties. No modification shall be effective unless in writing
with specific reference to this Agreement and signed by the Parties.

11.4. Waiver. The terms or conditions of this Agreement may be waived only by a
written instrument executed by the Party waiving compliance. The failure of
either Party at any time or times to require performance of any provision hereof
shall in no manner affect its rights at a later time to enforce the same. No
waiver by either Party of any condition or term shall be deemed as a continuing
waiver of such condition or term or of another condition or term.

11.5. Headings. Section, Subsection and Paragraph headings are inserted for
convenience of reference only and do not form part of this Agreement.

11.6. Assignment. Neither this Agreement nor any right or obligation hereunder
may be assigned, delegated or otherwise transferred, in whole or part, by either
Party without the prior express written consent of the other Party; provided
that a Party may freely assign this Agreement, including all rights and
obligations hereunder, at any time to any entity acquiring in the same

 

18

Confidential Treatment Requested



--------------------------------------------------------------------------------

transaction substantially all of such Party’s business and assets, including
those to which this Agreement relates, whether by way of sale, merger,
consolidation or other transaction without the prior written consent of the
other Party. Any permitted assignee shall assume all obligations of its assignor
under this Agreement. Any purported assignment in violation of this Section 11.7
shall be void. The terms and conditions of this Agreement shall be binding upon
and inure to the benefit of the permitted successors and assigns of the parties.

11.7. Force Majeure. Neither Party shall be liable for failure of or delay in
performing obligations set forth in this Agreement, and neither shall be deemed
in breach of its obligations, for so long as and to the extent that such failure
or delay is due to natural disasters or any causes beyond the reasonable control
of such Party. In event of such force majeure, the Party affected thereby shall
use reasonable efforts to cure or overcome the same and resume performance of
its obligations hereunder.

11.8. Construction. The Parties hereto acknowledge and agree that: (i) each
Party and its counsel reviewed and negotiated the terms and provisions of this
Agreement and have contributed to its revision; (ii) the rule of construction to
the effect that any ambiguities are resolved against the drafting Party shall
not be employed in the interpretation of this Agreement; and (iii) the terms and
provisions of this Agreement shall be construed fairly as to all Parties hereto
and not in favor of or against any Party, regardless of which Party was
generally responsible for the preparation of this Agreement.

11.9. Severability. If any provision(s) of this Agreement are or become invalid,
are ruled illegal by any court of competent jurisdiction or are deemed
unenforceable under then current applicable law from time to time in effect
during the Term hereof, it is the intention of the Parties that the remainder of
this Agreement shall not be affected thereby provided that a Party’s rights
under this Agreement are not thereby materially diminished. The Parties hereto
covenant and agree to renegotiate any such term, covenant or application thereof
in good faith in order to provide a reasonably acceptable alternative to the
term, covenant or condition of this Agreement or the application thereof that is
invalid, illegal or unenforceable, it being the intent of the Parties that the
basic purposes of this Agreement are to be effectuated.

11.10. Status. Nothing in this Agreement is intended or shall be deemed to
constitute a partner, agency, employer-employee, or joint venture relationship
between the Parties.

11.11. Section 365(n). All licenses granted under this Agreement are deemed to
be, for purposes of Section 365(n) of the U.S. Bankruptcy Code, licenses of
right to “intellectual property” as defined in Section 101 of such Code. The
Parties agree that Company may fully exercise all of its rights and elections
under the U.S. Bankruptcy Code, regardless of whether either Party files for
bankruptcy in the United States or other jurisdiction.

11.12. Further Assurances. Each Party agrees to execute, acknowledge and deliver
such further instructions, and to do all such other acts, as may be necessary or
appropriate in order to carry out the purposes and intent of this Agreement.

 

19

Confidential Treatment Requested



--------------------------------------------------------------------------------

11.13. Counterparts. This Agreement may be executed simultaneously in one or
more counterparts, each of which shall be deemed an original, but all of which
together shall constitute one and the same instrument.

11.14. Surviving Provisions. Notwithstanding any provision herein to the
contrary, the rights and obligations of the Parties set forth in Sections 9.3,
9.4 and Articles 4, 8, 10, and 11 (to the extent relevant) shall survive the
expiration or termination of this Agreement.

11.15. Guarantee and Agreement of Alphatec Holdings, Inc. By its signature
below, Holdings hereby guarantees the full and timely payment and performance of
all obligations of Company under this Agreement and agrees to issue shares to
Service Provider consistent with the terms of this Agreement, including without
limitation Section 3.2 hereof.

[Signature Page Follows]

 

20

Confidential Treatment Requested



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties and Holdings have caused this Agreement to be
executed by their duly authorized representative.

 

ALPHATEC SPINE, INC.     STOUT MEDICAL GROUP, LP:       By:   Stout Medical
Group, Inc.       Its:   General Partner By:  

/s/ Dirk Kuyper

    By:  

/s/ Tom Molz

Name:   Dirk Kuyper     Name:   Tom Molz Title:   President and CEO     Title:  
President and CEO ALPHATEC HOLDINGS, INC.       By:  

/s/ Dirk Kuyper

      Name:   Dirk Kuyper       Title:   President and CEO      

 

21

Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE A

STATEMENT OF WORK

[***]

 

22

Confidential Treatment Requested



--------------------------------------------------------------------------------

SCHEDULE B

RESTRICTED STOCK AGREEMENT

[***]

 

23

Confidential Treatment Requested